         Case 3:17-cv-02238-MDM Document 58 Filed 05/12/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

      JOAN OQUENDO,
        Plaintiff,

               v.
                                                     CIV. NO. 17-2238 (MDM)

      COSTCO WHOLEHOUSE
      CORPORATION
        Defendants.


                              MEMORANDUM AND ORDER
       Before the Court is plaintiff Joan Oquendo’s (“plaintiff”) motion for partial
reconsideration pursuant to Fed. R. Civ. P. 59(e). (Docket No. 55). Plaintiff also filed
a supplemental motion for reconsideration. (Docket No. 56). 1 The plaintiff requests
that the Court partially reconsider its Opinion and Order (Docket No. 52) granting
the defendant’s motion for summary judgment, only with respect to the dismissal of
plaintiff’s Title VII and ADA claims. Defendant Costco Wholesale Corporation
(“Costco”) opposed plaintiff’s motions. (Docket No. 57). Costco posits that plaintiff
rehashes the same arguments that she presented to the Court in her opposition to
summary judgment, which were discarded by the Court, and that plaintiff has failed
to present any argument that would entitle her to the exceptional remedy of a
reconsideration. After reviewing the parties’ submissions and pertinent law, for the
following reasons, the Court DENIES the plaintiff’s motions for reconsideration.
       I.      Motion for Reconsideration Standard
       The Federal Rules of Civil Procedure “do not specifically provide for the filing
of motions for reconsideration.” Sánchez-Pérez v. Sánchez-González, 717 F.Supp.2d
187, 193-94 (D.P.R. 2010). Any motion seeking the reconsideration of a judgment or
order and “which ask[s] the court to modify its earlier disposition of [a] case” is



1
  Though this second motion was untimely filed, the Court considered it in conjunction with plaintiff’s
first motion.
        Case 3:17-cv-02238-MDM Document 58 Filed 05/12/20 Page 2 of 4




generally considered as a motion to alter or amend a judgment under Fed. R. Civ. P.
59(e). Villanueva-Mendez v. Nieves Vazquez, 360 F. Supp. 2d 320, 323 (D.P.R.
2005), aff’d, 440 F.3d 11 (1st Cir. 2006); Marie v. Allied Home Mortg. Corp., 402 F.3d
1, 7 (1st Cir. 2005) (citation omitted). Motions under Rule 59(e) must be filed no later
than 28 days after the entry of the judgment. See Fed. R. Civ. P. 59.
      Pursuant to Rule 59(e), a district court will alter its original order only if it
“evidenced a manifest error of law, if there is newly discovered evidence, or in certain
other narrow situations.” Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir.
2014) (citation omitted). A motion for reconsideration cannot be used as a vehicle to
relitigate and/or rehash matters already litigated and decided by the Court. Standard
Quimica De Venezuela v. Central Hispano International, Inc., 189 F.R.D. 202, n.4
(D.P.R. 1999); Villanueva-Mendez v. Nieves Vasquez, 360 F. Supp.2d 320, 322-23
(D.P.R. 2005). “Rule 59(e) does not exist to allow parties a second chance to prevail
on the merits . . . [and] is not an avenue for litigants to reassert arguments and
theories that were previously rejected by the Court.” Johnson & Johnson Int’l v. P.R.
Hosp. Supply, Inc., 322 F.R.D. 439, 441 (D.P.R. 2017) (citations omitted). “[A] motion
for reconsideration is not properly grounded in a request for a district court to rethink
a decision it has already made, rightly or wrongly.” Morán-Vega v. Rivera-Hernández,
381 F. Supp.2d 31, 36 (D.P.R. 2005).
      In deciding a motion for reconsideration, the reviewing court has considerable
discretion. Venegas-Hernández v. Sonolux Records, 370 F.3d 183, 190 (1st Cir. 2004).
As a general rule, motions for reconsideration should only be exceptionally granted.
Villanueva-Mendez, 360 F. Supp. 2d at 323, aff’d, 440 F.3d 11 (1st Cir. 2006). “Rule
59(e) relief is granted sparingly.” Biltcliffe, 772 F.3d at 930.
      II.    Discussion
      In essence, the plaintiff argues that she offered “overwhelming evidence” that
should permit her Title VII and ADA claims to reach a jury. Such evidence is
comprised solely of excerpts from the deposition of Patrick Bergeron, the General
Manager of the Caguas Warehouse, which the Court indeed considered in its decision
but ultimately found was not sufficient to push plaintiff over the summary judgment
        Case 3:17-cv-02238-MDM Document 58 Filed 05/12/20 Page 3 of 4




hurdle. On reconsideration, plaintiff also argues that there are two disputed material
facts that could have been submitted to a fact-finding jury: (1) whether the June 2016
leave of absence was involuntary; and (2) whether plaintiff could have performed the
essential functions of her position. Plaintiff’s motions for reconsideration are
unavailing because she neither demonstrates a manifest error of law nor presents
newly discovered evidence nor an extraordinary circumstance warranting
reconsideration. See Biltcliffe, 772 F.3d at 930. Basically, plaintiff rehashes the same
arguments that were already submitted to the Court on summary judgment in an
attempt to persuade the Court to change its mind with respect to the findings it
previously made. There is no room for this kind of relief under Rule 59(e). All
arguments already submitted to the Court and rejected by it cannot be reconsidered.
See Harley–Davidson, 897 F.2d at 616.
      In addition, plaintiff places a great deal of emphasis on her claim that the June
2016 leave of absence (the “June 2016 LOA”) granted to her by Costco while she was
pregnant was involuntary. The Court acknowledged in the Opinion and Order that
the June 2016 LOA was not the accommodation that plaintiff wanted. But the fact
that the June LOA was involuntary, is of no consequence and does not change the
outcome of this case. Involuntary or not, the plaintiff agrees with the Court that the
June 2016 LOA does not constitute an adverse employment action. (Docket No. 55 at
9). That alone is fatal to her reconsideration argument. Furthermore, as thoroughly
explained in the Opinion and Order, plaintiff failed to meet her prima facie burden
with respect to her pregnancy discrimination claim under Title VII. Costco was
therefore entitled to summary judgment on such claim.
      Now, regarding plaintiff’s ADA claim, she argues that there is a question of
fact as to whether she could perform the essential duties of her position. On
reconsideration, however, plaintiff does little more than reargue the same positions
she already advanced, which were previously rejected by the Court. Additionally, the
evidence that plaintiff points to on reconsideration—excerpts from Bergeron’s
deposition testimony—is not new evidence. To the contrary, it is evidence which the
Court actually considered on summary judgment. But, based on the evidentiary
         Case 3:17-cv-02238-MDM Document 58 Filed 05/12/20 Page 4 of 4




record of this case, the Court found that no reasonable fact finder could conclude that
plaintiff could perform the essential duties of her position given the medical
restrictions imposed by her physician. More specifically, the Court held that:
                [d]espite Oquendo’s burden to come forward with evidence to
                show that she could perform the essential duties of her position
                had she been granted a reasonable accommodation, she failed to
                meet such threshold. 2 See Ward v. Massachusetts Health
                Research Inst., Inc., 209 F.3d 29, 35 (2000). The Court can
                therefore easily conclude that Oquendo’s ADA claim fails because
                she did not meet the second element of her prima facie case.

(Docket No. 52).
        Accordingly,      after    an    exhaustive       discussion     of    plaintiff’s   proposed
accommodations, the Court found that her disability discrimination claim and her
failure to accommodate claim under the ADA could not survive summary judgment.
This matter was discussed ad naseum and has been decided by the Court.
        In sum, contrary to plaintiff’s contentions, she failed to raise triable issues of
material fact with respect to her Title VII and ADA claims. And, having already
addressed and rejected the plaintiff’s reconsideration arguments in the Court’s
Opinion and Order at Docket No. 52, the Court AFFIRMS its decision granting
Costco’s motion for summary judgment.
        III.    Conclusion
        For the foregoing reasons, the plaintiff’s motions for reconsideration (Docket
Nos. 55 and 56) are DENIED.
        IT IS SO ORDERED.
        In San Juan, Puerto Rico, this 12th day of May 2020.


                                          s/Marshal D. Morgan
                                          MARSHAL D. MORGAN
                                          United States Magistrate Judge


2 This case, like many cases on essential functions and reasonable accommodation before the First
Circuit, “turn[s] on the surprising failure of one party or the other to proffer any significant evidence
in favor of their position.” Reed v. LePage Bakeries, 244 F.3d 254, 260 (1st Cir. 2001). Tobin v. Liberty
Mut. Ins. Co., 433 F.3d 100, 107 (1st Cir. 2005).
